SCHOTT, Judge.
Defendant has appealed from a default judgment taken against him on December 3, 1973.
Defendant has raised no issues based on the record of the proceedings and has specified no error in connection with plaintiff’s cause of action or evidence and testimony supporting the judgment. The entire thrust of defendant’s appeal concerns dealings between counsel for the parties prior to the taking of a preliminary default and a confirmation of the judgment. Defendant’s brief contains assertions by counsel and correspondence from plaintiff’s counsel, which are not in evidence and may not be considered by this Court on appeal.
Defendant’s apparent remedy is an action of nullity, LSA-C.C.P. art. 2004. Should such an action be filed counsel’s assertions and the exhibits could be properly placed in evidence and weighed by a trial court for a proper adjudication of the issues defendant now seeks to raise on ap-' peal.
In oral argument counsel for plaintiff admitted that the judgment did include an item of $200 damages not supported by the evidence so that the amount of the judgment for damages must be reduced by the figure.
From our own examination of the record we find no other deficiency in the judgment taken and accordingly it is amended to award to plaintiff damages in the amount of $385 rather than $585. In all other respects the judgment is affirmed.
Amended and affirmed.